 

Exhibit 10.23

Executive Severance Benefits Agreement

 

This Executive Severance Benefits Agreement (this “Agreement”) is entered into
as of 9.17.2014 (the “Effective Date”), between Robert Sikorski, an individual
(“Executive”) and Five Prime Therapeutics, Inc. (“FivePrime”).  This Agreement
is intended to provide Executive with certain compensation and benefits in the
event that Executive is subject to certain qualifying terminations of
employment.  Certain capitalized terms used in this Agreement are defined in
Article 6.

FivePrime and Executive hereby agree as follows:

article 1

Scope of and Consideration for this Agreement

1.1FivePrime desires to employ Executive, or to continue Executive’s employment,
in the position of Vice President, Global Clinical Development, and Executive
wishes to be employed, or continue to be employed, by FivePrime in such
position.

1.2FivePrime and Executive wish to set forth the compensation and benefits that
Executive shall be entitled to receive upon a Change in Control Termination or a
Covered Termination.

1.3The duties and obligations of FivePrime to Executive under this Agreement
shall be in consideration for Executive’s employment with FivePrime (and if
Executive is a continuing employee, his or her past services to FivePrime), and,
with respect to the benefits described in Article 2 and Article 3, Executive’s
compliance with the limitations and conditions on benefits as described in
Article 4, including the execution of an effective Release, return of Company
property and continued compliance with the Restrictive Covenants.

1.4This Agreement shall supersede any other policy, plan, program or
arrangement, including any contract between Executive and any entity, relating
to severance benefits payable by FivePrime to Executive in connection with a
Change in Control Termination or Covered Termination.

article 2

Change in Control Severance Benefits

2.1Severance Benefits.  Upon a Change in Control Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 2.

1

--------------------------------------------------------------------------------

 

2.2Salary Continuance.  Executive shall receive, as severance, an amount equal
to Executive’s Base Salary and Pro-Rata Bonus for that number of months in the
Change in Control Severance Period, payable over such number of months
immediately following the Termination Date in accordance with FivePrime’s
payroll schedule then in effect.  Except as set forth in Article 4, the payments
provided for in this Section 2.2 shall commence with the first regularly
scheduled payroll pay date following the Termination Date.

2.3Health Continuation Coverage.  

(a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by FivePrime, FivePrime shall pay the applicable premiums (inclusive
of premiums for Executive’s dependents for such health, dental, or vision plan
coverage as in effect immediately prior to the date of the Change in Control
Termination) for such continued health, dental, or vision plan coverage
following the date of the Change in Control Termination for up to the number of
months equal to the Change in Control Severance Period (but in no event after
such time as Executive is eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer or as Executive and Executive’s
dependents are no longer eligible for COBRA coverage).  Such coverage shall be
counted as coverage pursuant to COBRA.  FivePrime shall have no obligation in
respect of any premium payments (or any other payments in respect of health,
dental, or vision coverage from FivePrime) following the effective date of the
Executive’s coverage by a health, dental, or vision insurance plan of a
subsequent employer.  Executive shall be required to notify FivePrime
immediately if Executive becomes covered by a health, dental, or vision
insurance plan of a subsequent employer.  If Executive and Executive’s
dependents continue coverage pursuant to COBRA following the conclusion of the
Change in Control Severance Period, Executive will be responsible for the entire
payment of such premiums required under COBRA for the duration of the COBRA
period.  

(b)For purposes of this Section 2.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by FivePrime shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

2.4Stock Awards.  Upon a Change in Control Termination, (i) the vesting and
exercisability of all outstanding options to purchase shares of common stock of
FivePrime (or stock appreciation rights or other rights with respect to stock of
FivePrime issued pursuant to any equity incentive plan of FivePrime) that are
held by Executive on the Termination Date shall be accelerated in full, and (ii)
any reacquisition or repurchase rights held by FivePrime with respect to common
stock issued or issuable (or with respect to other rights with respect to stock
of FivePrime issued or issuable) pursuant to any other stock award granted to
Executive pursuant to any equity incentive plan of FivePrime shall lapse.  

2

--------------------------------------------------------------------------------

 

article 3

Covered Termination Severance Benefits

3.1Severance Benefits.  Upon a Covered Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 3.

3.2Salary Continuance.  Executive shall receive, as severance, an amount equal
to Executive’s Base Salary and Pro-Rata Bonus for that number of months in the
Covered Termination Severance Period, payable over such number of months
immediately following the Termination Date in accordance with FivePrime’s
payroll schedule then in effect.  Except as set forth in Article 4, the payments
provided for in this Section 3.2 shall commence with the first regularly
scheduled payroll pay date following the Termination Date.

3.3Health Continuation Coverage.  

(a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by FivePrime, FivePrime shall pay for the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental, or
vision plan coverage as in effect immediately prior to the date of the Covered
Termination) for such continued health, dental, or vision plan coverage
following the date of the Covered Termination for up to the number of months
equal to the Covered Termination Severance Period (but in no event after such
time as Executive is eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer or as Executive and Executive’s
dependents are no longer eligible for COBRA coverage).  Such coverage shall be
counted as coverage pursuant to COBRA.  FivePrime shall have no obligation in
respect of any premium payments (or any other payments in respect of health,
dental, or vision coverage from FivePrime) following the effective date of the
Executive’s coverage by a health, dental, or vision insurance plan of a
subsequent employer.  Executive shall be required to notify FivePrime
immediately if Executive becomes covered by a health, dental, or vision
insurance plan of a subsequent employer. If Executive and Executive’s dependents
continue coverage pursuant to COBRA following the conclusion of the Covered
Termination Severance Period, Executive will be responsible for the entire
payment of such premiums required under COBRA for the duration of the COBRA
period.

(b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by FivePrime shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

3.4Stock Awards.  Upon a Covered Termination, (i) the vesting and exercisability
of all unvested shares subject to outstanding options to purchase

3

--------------------------------------------------------------------------------

 

FivePrime’s common stock (or stock appreciation rights or other rights with
respect to stock of FivePrime issued pursuant to any equity incentive plan of
FivePrime) that are held by Executive on the Termination Date shall be
accelerated by fifty percent (50%), and (ii) any reacquisition or repurchase
rights held by FivePrime with respect to common stock issued or issuable (or
with respect to other rights with respect to stock of FivePrime issued or
issuable) pursuant to any other stock award granted to Executive pursuant to any
equity incentive plan of FivePrime shall lapse with respect to fifty percent
(50%) of those shares then unvested as of the Termination Date.  

article 4

Limitations and Conditions on Benefits

4.1Rights Conditioned on Compliance.  Executive’s rights to receive all
severance benefits described in Article 2 and Article 3 shall be conditioned
upon and subject to Executive’s compliance with the limitations and conditions
on benefits as described in this Article 4.

4.2Continuation of Service Until Date of Termination.  Executive shall continue
to provide service to FivePrime in good faith until the Termination Date, unless
such performance is otherwise excused in writing by FivePrime.

4.3Release Prior to Payment of Benefits.  Upon the occurrence of a Change in
Control Termination or a Covered Termination, as applicable, and prior to the
provision or payment of any benefits under this Agreement on account of such
Change in Control Termination or Covered Termination, as applicable, Executive
must execute a general waiver and release in substantially the form attached
hereto and incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as
appropriate (each a “Release”), and such release must become effective in
accordance with its terms, but in no event later than 60 days following the
Termination Date.  No amount shall be paid prior to such date.  Instead, on the
60th day following the Termination Date, FivePrime will pay Executive the
severance amount that Executive would otherwise have received on or prior to
such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the severance amount being paid as originally
scheduled.  FivePrime may modify the Release in its discretion to comply with
changes in applicable law at any time prior to Executive’s execution of such
Release.  Such Release shall specifically relate to all of Executive’s rights
and claims in existence at the time of such execution and shall confirm
Executive’s obligations under Executive’s Proprietary Information and Inventions
Agreement (or any successor agreement thereto) and any similar obligations under
applicable law.  It is understood that, as specified in the applicable Release,
Executive has a certain number of calendar days to consider whether to execute
such Release.  If Executive does not execute such Release within the applicable
period, no benefits shall be provided or payable under, and Executive shall have
no further rights, title or interests in or to any severance benefits or
payments pursuant to, this Agreement.  It is further understood that if
Executive is age 40 or older at the time of a Change in Control Termination or a
Covered Termination, as applicable, Executive may revoke the applicable Release
within seven calendar days after its

4

--------------------------------------------------------------------------------

 

execution by Executive.  If Executive revokes such Release within such
subsequent seven-day period, no benefits shall be provided or payable under this
Agreement pursuant to such Change in Control Termination or Covered Termination,
as applicable.

4.4Return of Company Property.  Not later than the Termination Date, Executive
shall return to FivePrime all documents (and all copies thereof) and other
property belonging to FivePrime that Executive has in his or her possession or
control.  The documents and property to be returned include all files,
correspondence, email, memoranda, notes, notebooks, records, plans, forecasts,
reports, studies, analyses, compilations of data, proposals, agreements,
financial information, research and development information, marketing
information, operational and personnel information, databases, computer-recorded
information, tangible property and equipment (including computers, facsimile
machines, mobile telephones, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of FivePrime (and all
reproductions thereof in whole or in part).  Executive agrees to make a diligent
search to locate any such documents, property and information.  If Executive has
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then within 10 business days after the Termination
Date, Executive shall provide FivePrime with a computer-useable copy of all such
information and then permanently delete and expunge such confidential or
proprietary information from those systems.  Executive agrees to provide
FivePrime access to Executive’s system as requested to verify that the necessary
copying and/or deletion is done.  

4.5Cooperation and Continued Compliance with Restrictive Covenants.

(a)From and after the Termination Date, Executive shall cooperate fully with
FivePrime in connection with its actual or contemplated defense, prosecution, or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts, or failures to act that occurred during the time
period in which Executive was employed by FivePrime (including any period of
employment with an entity acquired by FivePrime).  Such cooperation includes
being available upon reasonable notice, without subpoena, to provide accurate
and complete advice, assistance and information to FivePrime, including offering
and explaining evidence, providing truthful and accurate sworn statements, and
participating in discovery and trial preparation and testimony.  Executive also
agrees to promptly send FivePrime copies of all correspondence (for example, but
not limited to, subpoenas) received by Executive in connection with any such
legal proceedings, unless Executive is expressly prohibited by law from so
doing.  FivePrime will reimburse Executive for reasonable out-of-pocket expenses
incurred in connection with any such cooperation (excluding foregone wages,
salary, or other compensation) within 30 days of Executive’s timely presentation
of appropriate documentation thereof, in accordance with FivePrime’s standard
reimbursement policies and procedures, and will make reasonable efforts to
accommodate Executive’s scheduling needs.  To the extent that any taxable
reimbursements of expenses are provided hereunder, they shall be made or
provided in

5

--------------------------------------------------------------------------------

 

accordance with Section 409A of the Code, including the following provisions:
(i) the amount of any such expense reimbursement provided during Executive’s
taxable year shall not affect any expenses eligible for reimbursement in any
other taxable year; (ii) the reimbursement of the eligible expense shall be made
no later than the last day of Executive’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement shall not be subject to liquidation or exchange for another
benefit or payment.

(b)From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of the Confidential Information and Innovation
Assignment Agreement between FivePrime and Executive (and any other comparable
agreement signed by Executive), in accordance with its terms.

(c)During the Severance Period, Executive will not carry on any business or
activity (whether directly or indirectly, as a partner, stockholder, principal,
agent, director, affiliate, employee or consultant) that is directly competitive
with the business conducted by FivePrime, nor engage in any other activities
that conflict with Executive’s continuing obligations to FivePrime.  For the
purposes of this Agreement, Executive and FivePrime agree that research and
development directed toward clinical or commercial stage products or product
candidates that FivePrime is actively pursuing on the Termination Date will be
considered competitive with the business of FivePrime.  Before commencing any
participation in any business or activity during the Change in Control Severance
Period or Covered Termination Severance Period, as applicable, Executive shall
submit advance written notice to the Board describing the nature of the proposed
business or activity and the general scope of the business of the entity or
individual for which Executive is proposing to perform the work activity or in
whose business Executive is proposing to participate in some manner, and
FivePrime shall provide a written response within 10 business days indicating
whether it consents to the proposed business activity.  Failure to respond
within this 10 business day period shall constitute consent by FivePrime to the
proposed business activity.  Notwithstanding the above restrictions in this
Section 4.5(c), Executive shall not be prohibited from being a passive
stockholder of up to 1% of the public stock of a competitive entity.  

(d)Executive acknowledges and agrees that Executive’s obligations under this
Section 4.5 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which FivePrime has agreed
to provide the payments and benefits under this Agreement.  Executive further
acknowledges and agrees that Executive’s violation of Section 4.5 inevitably
would involve use or disclosure of FivePrime’s proprietary and confidential
information. Accordingly, Executive agrees that Executive will forfeit,
effective as of the date of any breach, any right, entitlement, claim or
interest in or to any unpaid portion of the severance payments or benefits
provided in Article 2 or Article 3.

6

--------------------------------------------------------------------------------

 

4.6Parachute Payments.  

(a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from FivePrime or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then FivePrime shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive: (i)
payment in full of the entire amount of the Payment (a “Full Payment”), or (ii)
payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced
Payment”).  A Full Payment shall be made in the event that the quotient obtained
by dividing (i) the excess of (a) the Full Payment, over (b) the Reduced
Payment, by (ii) the Reduced Payment, is greater than ten percent (10%).  A
Reduced Payment shall be made in the event that the quotient obtained by
dividing (i) the excess of (a) the Full Payment, over (b) the Reduced Payment,
by (ii) the Reduced Payment, is less than or equal to ten percent (10%).  If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to Executive.  In the
event that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.

(b)The independent registered public accounting firm engaged by FivePrime for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this Section
4.6. If the independent registered public accounting firm so engaged by
FivePrime is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, FivePrime shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  FivePrime shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to FivePrime and Executive within 15 calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by FivePrime or Executive) or such other time as
requested by FivePrime or Executive.  If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish FivePrime and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any

7

--------------------------------------------------------------------------------

 

good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon FivePrime and Executive.

4.7Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including the Worker Adjustment and Retraining Notification Act (the
“WARN Act”) or any other so-called “plant closing” laws, require FivePrime to
give advance notice or make a payment of any kind to Executive because of
Executive’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change in control, or any other similar
event or reason, the benefits payable under this Agreement shall be
correspondingly reduced.  The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.

4.8Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of a Change
in Control Termination or Covered Termination (except as expressly provided in
Sections 2.3 and 3.3 above).

4.9Indebtedness of Executive. If Executive is indebted to FivePrime on the
effective date of a Change in Control Termination or Covered Termination,
FivePrime reserves the right to offset any severance payments and benefits under
this Agreement by the amount of such indebtedness.

4.10Application of Section 409A.  It is intended that each installment of the
payments provided for in this Agreement is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it
is intended that the payments under this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if FivePrime (or, if applicable, the successor entity
thereto) determines that the severance payments provided under this agreement
(the “Agreement Payments”) constitute “deferred compensation” under Section 409A
and Executive is, on the termination of service, a “specified employee” of
FivePrime or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Code Section 409A, the
timing of the Agreement Payments shall be delayed as follows:  on the earlier to
occur of (i) the date that is six months and one day after Executive’s
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), FivePrime (or the successor entity
thereto, as applicable) shall (A) pay Executive a lump sum amount equal to the
sum of the Agreement Payments that she would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Agreement
Payments had not been so delayed pursuant to this paragraph and (B) commence
paying the

8

--------------------------------------------------------------------------------

 

balance of the Agreement Payments in accordance with the applicable payment
schedules set forth in this agreement.  

4.11Tax Withholding.  All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment
taxes.  

article 5

Other Rights and Benefits

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by FivePrime and for which Executive may
otherwise qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under other agreements with FivePrime except as
provided in Section 1.4 above. Except as otherwise expressly provided herein,
amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, policy, practice or program of FivePrime at or
subsequent to the date of a Change in Control shall be payable in accordance
with such plan, policy, practice or program.

article 6

Definitions

Unless otherwise provided, for purposes of this Agreement, the following
definitions shall apply:

6.1“Base Salary” means 1/12th of the greater of (i) Executive’s annual base
salary (excluding incentive pay, premium pay, commissions, overtime, bonuses,
and other forms of variable compensation) as in effect immediately prior to a
Change in Control Termination or a Covered Termination, as applicable, or (ii)
in the case of a Change in Control Termination, Executive’s annual base salary
(excluding incentive pay, premium pay, commissions, overtime, bonuses, and other
forms of variable compensation) as in effect immediately prior to a Change in
Control.

6.2“Board” means the Board of Directors of FivePrime.

6.3“Cause” means Executive’s: (i) dishonest statements or acts with respect to
FivePrime, any subsidiary or any affiliate of FivePrime or any subsidiary; (ii)
commission by or indictment for (A) a felony or (B) any misdemeanor (excluding
minor traffic violations) involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made); (iii) gross negligence,
willful misconduct or insubordination with respect to FivePrime, any subsidiary
or any affiliate of FivePrime or any subsidiary; (iv) material breach of any of
Executive’s obligations under any agreement to which Executive and FivePrime or
any subsidiary are a party; or (v) death or disability.  With respect to item
(iv), Executive will be given notice and a 30-day period in which to cure

9

--------------------------------------------------------------------------------

 

such breach, only to the extent such breach can be reasonably expected to be
able to be cured within such period.  Executive agrees that the breach of any
non-solicitation or confidentiality obligation to FivePrime or any subsidiary
shall not be curable to any extent.

6.4“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (“Exchange Act Person”) becomes the
owner, directly or indirectly, of securities of FivePrime representing more than
fifty percent (50%) of the combined voting power of FivePrime’s then-outstanding
securities other than by virtue of a merger, consolidation or similar
transaction. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (i) on account of the acquisition of securities of FivePrime by
any institutional investor, any affiliate thereof or any other Exchange Act
Person that acquires FivePrime’s securities in a transaction or series of
related transactions that are primarily a private financing transaction for
FivePrime or (ii) solely because the level of ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by FivePrime reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by FivePrime, and
after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then-outstanding voting
securities owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;

(b)There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) FivePrime if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of FivePrime
immediately prior thereto do not own, directly or indirectly, either (i)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

(c)The stockholders of FivePrime approve or the Board approves a plan of
complete dissolution or liquidation of FivePrime, or a complete dissolution or
liquidation of FivePrime shall otherwise occur; or

(d)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of FivePrime and its subsidiaries,
other than a sale, lease, license or other disposition of all or substantially
all of the consolidated assets of FivePrime and its subsidiaries to an entity,
more than fifty

10

--------------------------------------------------------------------------------

 

percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of FivePrime in substantially the same proportion as their
ownership of FivePrime immediately prior to such sale, lease, license or other
disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of
FivePrime. Notwithstanding the foregoing or any other provision of this
Agreement, the definition of Change in Control (or any analogous term) in an
individual written agreement between FivePrime or any affiliate and the
participant shall supersede the foregoing definition with respect to stock
awards subject to such agreement (it being understood, however, that if no
definition of Change in Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition shall apply).

6.5“Change in Control Severance Period” means the period of 12 months commencing
on the Termination Date.

6.6“Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs on, or within
three (3) months prior to, or within 12 months following, the effective date of
a Change in Control, provided that any such termination is a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). Death
and disability shall not be deemed Change in Control Terminations.

6.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

6.8“Code” means the Internal Revenue Code of 1986, as amended.

6.9“Company” means Five Prime Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

6.10 “Covered Termination” means an “Involuntary Termination Without Cause”,
provided that any such termination is a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).  Death, disability, and
termination of employment by Executive, shall not be deemed Covered
Terminations.

6.11“Covered Termination Severance Period” means the period of six months
commencing on the Termination Date.

6.12“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by FivePrime for reasons other than Cause and other than as a result
of death or disability.  

6.13“Pro-Rata Bonus” means 1/12th of the greater of (i) the average annual bonus
paid to Executive for the three years preceding the date of a Change in Control
Termination or Covered Termination, as applicable, (or such lesser number of
years during which Executive has been employed by FivePrime), or (ii) annual
target cash

11

--------------------------------------------------------------------------------

 

bonus, as in effect immediately prior to a Change in Control Termination or
Covered Termination, as applicable.  

6.14“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then-holds with FivePrime within 60 days following
any of the following events taken without Executive’s consent, provided
Executive has given FivePrime written notice of such event within 30 days after
the first occurrence of such event and FivePrime has not cured such event within
30 days thereafter:

(a)A decrease in Executive’s total target cash compensation (base and bonus) of
more than 10% (i.e., a material reduction in Executive’s base compensation and a
material breach by FivePrime of Executive’s employment terms with FivePrime),
other than in connection with a comparable decrease in compensation for all
comparable executives of FivePrime;

(b)Executive’s duties or responsibilities are materially diminished (not simply
a change in title or reporting relationships); Executive shall not be deemed to
have a “Resignation for Good Reason” if FivePrime survives as a separate legal
entity or business unit following the Change in Control and Executive holds
materially the same position in such legal entity or business unit as Executive
held before the Change in Control;

(c)An increase in Executive’s round-trip driving distance of more than 50 miles
from Executive’s principal personal residence to the principal office or
business location at which Executive is required to perform services (except for
required business travel to the extent consistent with Executive’s prior
business travel obligations); or

(d)The failure of FivePrime to obtain a satisfactory agreement from any
successor to materially assume and materially agree to perform under the terms
of this Agreement.

6.15“Termination Date” means the effective date of the Change in Control
Termination or Covered Termination, as applicable.

article 7

General Provisions

7.1Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on FivePrime any obligation (i) to retain Executive as an employee, (ii)
to change the status of Executive as an at-will employee or (iii) to change
FivePrime’s policies regarding termination of employment.

7.2Notices.  Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail, to FivePrime at its primary office location
and to Executive at

12

--------------------------------------------------------------------------------

 

Executive’s address as listed in FivePrime’s payroll records.  Any payments made
by FivePrime to Executive under the terms of this Agreement shall be delivered
to Executive either in person or at the address as listed in FivePrime’s payroll
records.

7.3Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.4Waiver.  If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.5Arbitration.  Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in the San Francisco Bay Area through Judicial Arbitration &
Mediation Services/Endispute (“JAMS”) under the then existing JAMS employment
law arbitration rules.  However, nothing in this Section 7.5 is intended to
prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.  Each party in
any such arbitration shall be responsible for its own attorneys’ fees, costs and
necessary disbursement; provided, however, that in the event one party refuses
to arbitrate and the other party seeks to compel arbitration by court order, if
such other party prevails, it shall be entitled to recover reasonable attorneys’
fees, costs and necessary disbursements.  Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys’ fees
provision herein.

7.6Complete Agreement.  This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and FivePrime and
is the complete, final, and exclusive embodiment of their agreement with regard
to this subject matter, wholly superseding all written and oral agreements with
respect to payments and benefits to Executive in the event of employment
termination.  It is entered into without reliance on any promise or
representation other than those expressly contained herein.

7.7Amendment or Termination of Agreement; Continuation of Agreement.  This
Agreement may be changed or terminated only upon the mutual written consent of
FivePrime and Executive.  The written consent of FivePrime to a change or
termination of this Agreement must be signed by an executive officer of
FivePrime (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by FivePrime or by any
surviving entity following

13

--------------------------------------------------------------------------------

 

any Change in Control.  In other words, if, following a Change in Control,
Executive continues to be employed by the surviving entity without a Change in
Control Termination and the surviving entity then undergoes a Change in Control,
following which Executive is terminated by the subsequent surviving entity in a
Change in Control Termination, then Executive shall receive the benefits
described in Article 2 hereof.

7.8Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.9Headings.  The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.10Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and FivePrime, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by FivePrime, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of FivePrime, which consent shall not be
withheld unreasonably.

7.11ERISA.  This Agreement is intended to constitute a severance agreement
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  

7.12Choice of Law.  To the extent not preempted by ERISA, all questions
concerning the construction, validity and interpretation of this Agreement will
be governed by the law of the State of California, without regard to such
state’s conflict of laws rules.

7.13Construction of Agreement.  In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

7.14Circular 230 Disclaimer.  The following disclaimer is provided in accordance
with the Internal Revenue Service’s Circular 230 (21 C.F.R. Part 10).  Any tax
advice contained in this Agreement is intended to be preliminary, for discussion
purposes only, and not final.   Any such advice is not intended to be used for
marketing, promoting or recommending any transaction or for the use of any
person in connection with the preparation of any tax return.  Accordingly, this
advice is not intended or written to be used, and it cannot be used, by any
person for the purpose of avoiding tax penalties that may be imposed on such
person.

14

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement on the Effective
Date.

Five Prime Therapeutics, Inc.

 

 

By: /s/ Lewis T. Williams

Lewis T. Williams

President and Chief Executive Officer

 

 

 

 

/s/ Robert Sikorski

Robert Sikorski

Vice President, Global Clinical Development

 

 

Exhibit A:

Release (Individual Termination – Age 40 or Older)

Exhibit B:

Release (Individual and Group Termination – Under Age 40)

Exhibit C:

Release (Group Termination – Age 40 or Older)

 

 

15

--------------------------------------------------------------------------------

 

Exhibit A

 

Release
(Individual Termination – Age 40 or Older)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

A-1

--------------------------------------------------------------------------------

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have 21 days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven days following my execution of this Release to revoke
the Release by providing a written notice of revocation to FivePrime’s Chief
Executive Officer; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth day
after I execute this Release (provided that I do not revoke it).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

Exhibit B

 

Release

(Individual and Group Termination – Under Age 40)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

B-1

--------------------------------------------------------------------------------

 

I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing that:  (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release; (B)
I have the right to consult with an attorney prior to executing this Release;
and (C) I have 21 days to consider this Release (although I may choose to
voluntarily execute this Release earlier).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 

 

B-2

--------------------------------------------------------------------------------

 

Exhibit C

 

Release

(Group Termination – Age 40 or Older)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

C-1

--------------------------------------------------------------------------------

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled.  I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that:  (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have 45 days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven days following my execution of this Release to revoke
the Release by providing a written notice of revocation to FivePrime’s Chief
Executive Officer; (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
execute this Release; and (F) I have  received with this Release the required
written disclosure for a “group termination” under the ADEA, including a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of FivePrime in the same
job classification or organizational unit who were not terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 

C-2